Exhibit 10.2

EXECUTION VERSION

SECOND AMENDMENT

SECOND AMENDMENT, dated as of May 15, 2020 (this “Second Amendment”), to the ABL
Credit Agreement, dated as of February 28, 2018 (as amended by that certain
First Amendment, dated as of March 20, 2018, and as further amended, restated,
supplemented or otherwise modified from time to time prior to, but not
including, the date hereof, the “Existing Credit Agreement”; and the Existing
Credit Agreement as amended by this Second Amendment, the “Credit Agreement”),
among GNC CORPORATION, a Delaware corporation (“Parent”), GENERAL NUTRITION
CENTERS, INC., a Delaware corporation (the “ABL Administrative Borrower”), each
other Borrower from time to time party thereto, the other Loan Parties party
hereto, the Lenders party hereto, and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, Parent, the ABL Administrative Borrower, the other Borrowers from time
to time party thereto, the Lenders and the Administrative Agent are parties to
the Existing Credit Agreement; and

WHEREAS, pursuant to Section 9.2(b) of the Existing Credit Agreement, the ABL
Administrative Borrower and the Lenders party hereto (for the avoidance of
doubt, constituting at least the Required FILO Lenders and the Required
Revolving Lenders) hereby agree to amend the Existing Credit Agreement as set
forth herein, subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein or the context
otherwise requires, capitalized terms which are defined in the Credit Agreement
are used herein as therein defined.

SECTION 2. Amendments. Effective as of the Second Amendment Effective Date (as
defined below), the Existing Credit Agreement is hereby amended as follows:

(a) Section 1.1 of the Existing Credit Agreement is hereby amended by adding the
following new defined term in the appropriate alphabetical order:

“Liquidity”: at any time, (i) the aggregate stated balance sheet amount of
Unrestricted Cash of the ABL Administrative Borrower and its Restricted
Subsidiaries minus (ii) Borrowing Base Cash.



--------------------------------------------------------------------------------

(b) The following defined terms set forth in Section 1.1 of the Existing Credit
Agreement are hereby amended and restated in their entirety as follows:

“FILO Springing Maturity Date”: August 10, 2020 or, if later, the date that is
91 days prior to the stated maturity date of any Indebtedness that refinances
the Convertible Senior Notes and has a stated maturity date between November 9,
2020 and April 1, 2023; provided that (a) if, at any time on or after June 15,
2020, Liquidity is less than $100,000,000 or the ABL Administrative Borrower has
failed to deliver any certificate described in the following proviso and (b) if,
either (i) the holders (other than any Defaulting Lender) of more than 25% of
the aggregate unpaid principal amount of the FILO Term Loans then outstanding
have elected by written notice to the ABL Administrative Borrower and the
Administrative Agent to accelerate the FILO Springing Maturity Date to June 15,
2020, or (ii) the Revolving Springing Maturity Date has been accelerated to
June 15, 2020 pursuant to the definition of “Revolving Springing Maturity Date”,
or (iii) the “Springing Maturity Date” (as defined in the Term Loan Credit
Agreement) has been accelerated to June 15, 2020 pursuant to the Term Loan
Credit Agreement, then the FILO Springing Maturity Date shall be June 15, 2020;
provided that a Responsible Officer of the ABL Administrative Borrower shall
deliver a certificate to the Administrative Agent on June 15, 2020 and on each
Monday thereafter (and on any other day as the Administrative Agent or any
Lender may request such a certificate) certifying that Liquidity is at least
$100,000,000 as of such date (and, with respect to any such certificate
delivered after June 15, 2020, that Liquidity has been at least $100,000,000 at
all times since June 15, 2020).

“Revolving Springing Maturity Date”: August 10, 2020 or, if later, the date that
is 91 days prior to the stated maturity date of any Indebtedness that refinances
the Convertible Senior Notes and has a stated maturity date between November 9,
2020 and November 27, 2022; provided that (a) if, at any time on or after
June 15, 2020, Liquidity is less than $100,000,000 or the ABL Administrative
Borrower has failed to deliver any certificate described in the following
proviso and (b) if, either (i) the holders (other than any Defaulting Lender) of
more than 25% of the Total Revolving Credit Commitments then in effect or, if
the Revolving Credit Commitments have been terminated, the Total Revolving
Credit Exposure have elected by written notice to the ABL Administrative
Borrower and the Administrative Agent to accelerate the Revolving Springing
Maturity Date to June 15, 2020, or (ii) the FILO Springing Maturity Date has
been accelerated to June 15, 2020 pursuant to the definition of “FILO Springing
Maturity Date”, or (iii) the “Springing Maturity Date” (as defined in the Term
Loan Credit Agreement) has been accelerated to June 15, 2020 pursuant to the
Term Loan Credit Agreement, then the Revolving Springing Maturity Date shall be
June 15, 2020; provided that a Responsible Officer of the ABL Administrative
Borrower shall deliver a certificate to the Administrative Agent on June 15,
2020 and on each Monday thereafter (and on any other day as the Administrative
Agent or any Lender may request such a certificate) certifying that Liquidity is
at least $100,000,000 as of such date (and, with respect to any such certificate
delivered after June 15, 2020, that Liquidity has been at least $100,000,000 at
all times since June 15, 2020).

SECTION 3. Covenants. Each Loan Party agrees that, notwithstanding any provision
of the Credit Agreement to the contrary, from and after the Second Amendment
Effective Date:

(a) Revolving Credit Borrowings; Letters of Credit. The Loan Parties shall not
request any Revolving Credit Borrowings pursuant to Section 2.6 of the Credit
Agreement, request any Swingline Loans pursuant to Section 2.7 of the Credit
Agreement, or request any issuance of (or increase in) any Letter of Credit, in
each case if, after giving effect to such Revolving Credit Borrowing, to the
borrowing of such Swingline Loan, or to the issuance of (or increase in) such
Letter of Credit, the aggregate amount of Revolving Credit Loans, Swingline
Loans and LC Exposure then outstanding would exceed $66,000,000.

 

2



--------------------------------------------------------------------------------

(b) Executive Compensation. Promptly following the approval by any Loan Party of
any special bonus or retention payment (including pursuant to any key employee
retention plan) to, or of the entry into by such Loan Party of any new or
amended employment agreement with, any of the Loan Parties’ executive officers,
the Loan Parties shall provide a summary to the Administrative Agent and to
Paul, Weiss, Rifkind, Wharton & Garrison, LLP, as counsel to an ad hoc group of
certain holders of only FILO Term Loans represented by such law firm (the “FILO
Only Ad Hoc Group”) and Milbank LLP, as counsel to an ad hoc group of certain
holders of Term Loans and FILO Term Loans represented by such law firm (the
“Crossover Ad Hoc Group” and collectively with the FILO Only Ad Hoc Group the
“Ad Hoc Groups”), of the bonus, payment or new or amended employment agreement
for which approval has been obtained.

(c) Restricted Payments. The Loan Parties shall not pay or cause to be paid any
Restricted Payments under clause (b), (d), (g), (i) or (j) of Section 6.6 of the
Credit Agreement.

(d) Prepayments. The Loan Parties shall not make or offer in writing to make any
optional or voluntary payment, prepayment, repurchase or redemption of, or
otherwise voluntarily or optionally defease, any Junior Material Debt (other
than any such payment permitted by clause (i) (other than, for the avoidance of
doubt, a refinancing with Net Cash Proceeds of any Indebtedness incurred under
the Revolving Credit Facility), (iii) or (vi) of Section 6.9(a) of the Credit
Agreement), the Convertible Senior Notes or Indebtedness in respect of any
principal under the Term Loan Credit Agreement.

(e) Borrowing Base Certificates. On the immediately following Wednesday after
the end of every consecutive two-calendar-week period, commencing with
Wednesday, May 27, 2020, deliver a Borrowing Base Certificate to the
Administrative Agent as of the close of business on Saturday of the immediately
preceding week, and covering the period consisting of the two weeks ended on
such Saturday. For the avoidance of doubt, (x) this Section 3(e) shall not
require the delivery of Borrowing Base Certificates more frequently than every
two weeks, except to the extent more frequent delivery is required or permitted
by Section 5.9 of the Credit Agreement, and (y) the delivery of Borrowing Base
Certificates pursuant to this Section 3(e) is in lieu of and not in addition to
the delivery of monthly Borrowing Base Certificates pursuant to Section 5.9 of
the Credit Agreement; provided that the ABL Administrative Borrower shall
deliver the monthly Borrowing Base Certificate for the month ending April 30,
2020 pursuant to Section 5.9 of the Credit Agreement. For purposes of Annex A
and Annex B of the Credit Agreement, any Borrowing Base Certificate delivered
pursuant to this Section 3(e) shall be deemed a Borrowing Base Certificate
delivered pursuant to Section 5.9 of the Credit Agreement.

 

3



--------------------------------------------------------------------------------

(f) Engagements. Holdings, on behalf of itself and each of its respective
subsidiaries and affiliates, shall, within ten Business Days (or such later date
as may be agreed to by the FILO Only Ad Hoc Group) after the Second Amendment
Effective Date, execute and acknowledge an engagement letter between (A) the
FILO Only Ad Hoc Group and (B) a financial advisor acceptable to the FILO Only
Ad Hoc Group on terms and conditions acceptable to the FILO Only Ad Hoc Group
and the ABL Administrative Borrower (it being understood and agreed that such
financial advisor may provide the Administrative Agent with such analysis and
work product as the FILO Only Ad Hoc Group reasonably determines). It is
understood and agreed that the Administrative Agent reserves the right to engage
a financial advisor acceptable to the Administrative Agent on terms and
conditions acceptable to the Administrative Agent and the ABL Administrative
Borrower to the extent the Administrative Agent deems appropriate, and in
connection with the foregoing Holdings, on behalf of itself and each of its
respective subsidiaries and affiliates, shall countersign for fee reimbursement
and indemnification purposes a customary engagement letter within ten Business
Days (or such later date as may be agreed to by the Administrative Agent) of the
Administrative Agent presenting such letter to Holdings.

(g) Budget. Holdings shall deliver to the Administrative Agent and to counsel to
the Ad Hoc Group a 13-week budget reasonably acceptable to the Administrative
Agent and such counsel reflecting the Loan Parties’ anticipated cash receipts
and anticipated disbursements for the period from the day following the last day
of the most recent budget delivered pursuant to Section 4(d) or this
Section 3(g), as applicable, through and including the end of the thirteenth
calendar week thereafter, in each case no later than the date that is four
Business Days prior to the last day of the most recent budget delivered pursuant
to Section 4(d) or this Section 3(g), as applicable.

(h) Borrowing Base Cash. The ABL Administrative Borrower (i) shall ensure that
the Borrowing Base includes Borrowing Base Cash in an amount sufficient to cause
Availability to be no less than $15,000,000 at any time and (ii) agrees that
Borrowing Base Cash shall not be applied to any purpose other than (x) repayment
of Revolving Credit Loans or Swingline Loans or cash collateralization of
Letters of Credit or (y) payment of Cash Management Obligations and obligations
under Specified Hedge Agreements, in each case to the extent described in
clauses (5), (6) or (7) of Section 2.21(b) of the Credit Agreement.

(i) Control Agreements. The ABL Administrative Borrower and the other Loan
Parties shall ensure that no Unrestricted Cash of any Loan Party shall be held
in any deposit account or securities account (other than in each case any
Excluded Account, any zero balance account, or any other accounts with balances
that, in the aggregate, do not exceed $5,000,000 for a period of at least three
consecutive Business Days) that is not either (i) maintained at the Collateral
Agent or (ii) subject to a control agreement in form and substance reasonably
satisfactory to the Administrative Agent.

SECTION 4. Effectiveness. This Second Amendment shall become effective on the
date (the “Second Amendment Effective Date”) on which:

(a) The Administrative Agent shall have received this Second Amendment executed
and delivered by each of (i) the Loan Parties, (ii) the Lenders constituting at
least the Required FILO Lenders and (iii) the Lenders constituting at least the
Required Revolving Lenders.

 

4



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received a true and complete copy of an
amendment to the Term Loan Credit Agreement (i) executed and delivered by the
ABL Administrative Borrower and the lenders thereunder constituting at least the
“Required Lenders” (as defined in the Term Loan Credit Agreement) and
(ii) changing the “Springing Maturity Date” (as defined in the Term Loan Credit
Agreement) to August 10, 2020 in a manner substantially similar to the
amendments to the FILO Springing Maturity Date and Revolving Springing Maturity
Date set forth in Section 2 above.

(c) Holdings shall have paid in full in cash all accrued and unpaid fees and
expenses of professional advisors to the Administrative Agent and the Ad Hoc
Groups, in each case, invoiced within two Business Days prior to the Second
Amendment Effective Date (it being understood that, notwithstanding anything to
the contrary in the Credit Agreement, this clause (c) shall include the accrued
and unpaid fees and expenses of separate legal counsel for each of the
Administrative Agent and each Ad Hoc Group, respectively).

(d) Holdings shall have delivered to the Administrative Agent and to counsel to
the Ad Hoc Groups a 13-week budget reasonably acceptable to the Administrative
Agent and such counsel reflecting the Loan Parties’ anticipated cash receipts
and anticipated disbursements for the period from May 9, 2020 through and
including the end of the thirteenth calendar week thereafter.

SECTION 5. Representations and Warranties. In order to induce the Required FILO
Lenders and the Required Revolving Lenders to enter into this Second Amendment,
the Loan Parties hereto represent and warrant as of the date hereof to the
Administrative Agent and each Lender party hereto that the following statements
are true and correct in all material respects (or in all respects if qualified
by “materiality” or “Material Adverse Effect”):

(a) Each of Parent and the ABL Administrative Borrower and its Restricted
Subsidiaries (i) is duly organized, validly existing and in good standing or in
full force and effect under the laws of the jurisdiction of its organization (to
the extent such concepts exist in such jurisdictions), (ii) has the
organizational power and authority, and the legal right, to own and operate its
Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, (iii) is duly qualified as a foreign
organization and in good standing or in full force and effect under the laws of
each jurisdiction where its ownership, lease or operation of Property or the
conduct of its business requires such qualification and (iv) is in compliance
with all Requirements of Law, except, in the case of the foregoing clauses (i)
(solely with respect to Restricted Subsidiaries), (ii), (iii) and (iv), as would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Each Loan Party has the corporate or other organizational power and
authority, and the legal right, to make, deliver and perform this Second
Amendment and the Credit Agreement as amended hereby. Each Loan Party has taken
all necessary corporate or other organizational action to authorize the
execution, delivery and performance of this Second Amendment and the Credit
Agreement as amended hereby. No material consent or authorization of, filing
with, notice to or other act by or in respect of, any Governmental Authority or
any other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Second Amendment or the Credit
Agreement as amended hereby, except (i) consents, authorizations, filings and
notices that have been obtained or made and are in full force and effect,
(ii) the consents, authorizations, filings and notices described in Schedule 3.4
to the

 

5



--------------------------------------------------------------------------------

Credit Agreement, (iii) the filings referred to in Section 3.18 of the Credit
Agreement, (iv) filings necessary to create or perfect Liens on the Collateral
granted by the Loan Parties in favor of the Secured Parties and (v) those
consents, authorizations, filings and notices the failure of which to obtain or
make would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect. This Second Amendment has been duly executed and
delivered on behalf of each Loan Party that is a party thereto. This Second
Amendment constitutes, and the Credit Agreement as amended hereby constitutes, a
legal, valid and binding obligation of each Loan Party that is a party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

(c) The execution, delivery and performance by each Loan Party of this Second
Amendment and the Credit Agreement as amended hereby will not violate any
Requirement of Law applicable to, or any Contractual Obligation of, Parent, the
ABL Administrative Borrower or any of its Restricted Subsidiaries, except, in
each case, as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and will not result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any such Requirement of Law or any such Contractual
Obligation (other than Permitted Liens).

SECTION 6. Reaffirmation.

(a) To induce the Required FILO Lenders and the Required Revolving Lenders to
enter into this Second Amendment, each of the Loan Parties hereby confirms,
ratifies, acknowledges and reaffirms its obligations under each Loan Document to
which it is a party, including, without limitation, any guarantees provided for
therein and any grant, pledge or collateral assignment of a lien or security
interest, as applicable, contained therein, in each case as amended, restated,
amended and restated, supplemented or otherwise modified prior to or as of the
date hereof (including as amended pursuant to this Second Amendment). Each Loan
Party acknowledges and agrees that each of the Loan Documents to which it is a
party or otherwise bound shall continue in full force and effect and that all of
its obligations thereunder shall not be impaired or limited by the execution or
effectiveness of this Second Amendment.

(b) Each Guarantor acknowledges and agrees that (i) such Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
consent to this Second Amendment and (ii) nothing in the Credit Agreement, this
Second Amendment or any other Loan Document shall be deemed to require the
consent of such Guarantor to any future amendment, consent or waiver of the
terms of the Credit Agreement.

SECTION 7. Continuing Effect of the Credit Agreement. This Second Amendment
shall not constitute an amendment or waiver of any provision of the Existing
Credit Agreement or the other Loan Documents not expressly referred to herein
and shall not be construed as a waiver or consent to any further or future
action on the part of the ABL Administrative Borrower or any other Loan Party
that would require a waiver or consent of any of the Lenders and/or the
Administrative Agent. Except as expressly amended hereby, the provisions of the
Existing Credit Agreement and each other Loan Document are and shall remain in
full force and effect. Each of the Lenders party hereto agrees not to take a
contrary position to, or to take any action inconsistent with, this Second
Amendment.

 

6



--------------------------------------------------------------------------------

SECTION 8. Loan Document. Each of this Second Amendment and the Credit Agreement
as amended hereby is a Loan Document.

SECTION 9. GOVERNING LAW; WAIVER OF JURY TRIAL; MISCELLANEOUS.

(a) THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SECOND AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO HEREBY AGREES TO THE TERMS SET FORTH IN SECTIONS 9.9 AND
9.10 OF THE CREDIT AGREEMENT AS IF SUCH SECTIONS WERE SET FORTH IN FULL HEREIN
MUTATIS MUTANDIS.

(c) On and after the Second Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import referring to the Existing Credit Agreement, and each reference in
the other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof”, or
words of like import referring to the Existing Credit Agreement shall mean and
be a reference to the Credit Agreement.

(d) This Second Amendment may be executed by one or more of the parties to this
Second Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. This Second Amendment may be delivered by facsimile or electronic
transmission of the relevant signature pages hereof. Any provision of this
Second Amendment may be amended, waived or modified with the consent of the
Required Revolving Lenders and/or the Required FILO Term Loan Lenders, as
applicable, to the extent provided in Section 9.2 of the Credit Agreement, other
than any such subsequent amendment, waiver or modification to the extent it
would otherwise require the consent of Lenders holding a higher percentage of
any Class or the consent of all affected Lenders, as applicable, pursuant to the
Credit Agreement.

(e) The words “execution,” “execute”, “signed,” “signature,” and words of like
import in or related to this Second Amendment and any document to be signed in
connection with this Second Amendment and the transactions contemplated hereby
shall be deemed to include electronic signatures, deliveries and (to the extent
approved by the Administrative Agent) contract formations on electronic
platforms, or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act, and the
parties hereto consent to conduct the transactions contemplated hereunder by
electronic means.

 

7



--------------------------------------------------------------------------------

For the avoidance of doubt, the foregoing also applies to any amendment,
extension or renewal of this Second Amendment. Each of the parties hereto
represents and warrants to the other parties that it has the corporate capacity
and authority to execute this Second Amendment through electronic means and
there are no restrictions for doing so in that party’s constitutive documents.

SECTION 10. Severability. If any provision of this Second Amendment shall be
determined to be illegal or invalid as to one or more of the parties hereto,
then such provision shall remain in effect with respect to all parties, if any,
as to whom such provision is neither illegal nor invalid, and in any event all
other provisions hereof shall remain effective and binding on the parties
hereto.

SECTION 11. Headings. Section headings used herein are for convenience of
reference only, are not part of this Second Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Second
Amendment.

SECTION 12. GENERAL RELEASE.

(a) AS PART OF THE CONSIDERATION FOR THE LENDERS’ EXECUTION OF THIS SECOND
AMENDMENT, THE ABL ADMINISTRATIVE BORROWER, EACH OTHER BORROWER AND EACH
GUARANTOR, EACH ON BEHALF OF ITSELF AND ITS SUCCESSORS, ASSIGNS, EQUITYHOLDERS,
SUBSIDIARIES, AFFILIATES, OFFICERS, PARTNERS, DIRECTORS, EMPLOYEES, AGENTS AND
ATTORNEYS (COLLECTIVELY, THE “RELEASING PARTIES”) HEREBY FOREVER, FULLY,
UNCONDITIONALLY, AND IRREVOCABLY RELEASES, WAIVES, AND FOREVER DISCHARGES THE
AGENTS, THE LENDERS AND EACH OF THEIR SUCCESSORS, ASSIGNS, EQUITYHOLDERS,
SUBSIDIARIES, AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, AND ATTORNEYS
AND OTHER PROFESSIONALS (COLLECTIVELY, THE “RELEASEES”) FROM ANY AND ALL CLAIMS,
LIABILITIES, OBLIGATIONS, DEBTS, DEMANDS, CAUSES OF ACTION (WHETHER AT LAW OR IN
EQUITY OR OTHERWISE), DAMAGES, COSTS, ATTORNEYS’ FEES, SUITS, CONTROVERSIES,
ACTS AND OMISSIONS, DEFENSES, COUNTERCLAIMS, SETOFFS, AND OTHER CLAIMS OF EVERY
KIND OR NATURE WHATSOEVER, WHETHER KNOWN OR UNKNOWN, WHETHER LIQUIDATED OR
UNLIQUIDATED, MATURED OR UNMATURED, FIXED OR CONTINGENT, DIRECTLY OR INDIRECTLY
ARISING OUT OF, CONNECTED WITH, RESULTING FROM OR RELATED TO ANY ACT OR OMISSION
UNDER ANY LOAN DOCUMENT BY ANY AGENT, ANY LENDER OR ANY OTHER RELEASEE PRIOR TO
THE DATE HEREOF (COLLECTIVELY, THE “CLAIMS”); PROVIDED THAT THE FOREGOING SHALL
NOT RELEASE CLAIMS RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
ANY RELEASEE AS DETERMINED BY A FINAL NON-APPEALABLE JUDGMENT OF A COURT OF
COMPETENT JURISDICTION. THE ABL ADMINISTRATIVE BORROWER, EACH OTHER BORROWER AND
EACH GUARANTOR, FURTHER AGREES THAT IT SHALL NOT COMMENCE, INSTITUTE, OR
PROSECUTE ANY LAWSUIT, ACTION OR OTHER PROCEEDING, WHETHER JUDICIAL,
ADMINISTRATIVE OR OTHERWISE, TO COLLECT OR ENFORCE ANY CLAIM EXCEPT THAT THE ABL
ADMINISTRATIVE BORROWER,

 

8



--------------------------------------------------------------------------------

EACH OTHER BORROWER AND EACH GUARANTOR, SHALL HAVE NO OBLIGATION HEREUNDER WITH
RESPECT TO ANY CLAIM RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF ANY RELEASEE AS DETERMINED BY A FINAL NON-APPEALABLE JUDGMENT OF A COURT OF
COMPETENT JURISDICTION. FURTHERMORE, EACH OF THE RELEASING PARTIES HEREBY
ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY COVENANTS AND AGREES WITH AND IN
FAVOR OF EACH RELEASEE THAT IT WILL NOT SUE (AT LAW, IN EQUITY, IN ANY
REGULATORY PROCEEDING OR OTHERWISE) ANY RELEASEE ON THE BASIS OF ANY CLAIM
RELEASED AND/OR DISCHARGED BY THE RELEASING PARTIES PURSUANT TO THIS SECTION 12.
IN ENTERING INTO THIS SECOND AMENDMENT, EACH OF THE RELEASING PARTIES HAS
CONSULTED WITH, AND HAS BEEN REPRESENTED BY, LEGAL COUNSEL AND EXPRESSLY
DISCLAIMS ANY RELIANCE ON ANY REPRESENTATIONS, ACTS OR OMISSIONS BY ANY OF THE
RELEASEES AND HEREBY AGREES AND ACKNOWLEDGES THAT THE VALIDITY AND EFFECTIVENESS
OF THE RELEASES SET FORTH ABOVE DO NOT DEPEND IN ANY WAY ON ANY SUCH
REPRESENTATIONS, ACTS AND/OR OMISSIONS OR THE ACCURACY, COMPLETENESS OR VALIDITY
THEREOF.

(b) THE PROVISIONS OF THIS SECTION 12 SHALL SURVIVE AND REMAIN IN FULL FORCE AND
EFFECT REGARDLESS OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY,
OR THE TERMINATION OF THIS SECOND AMENDMENT, ANY OTHER LOAN DOCUMENT OR ANY
PROVISION HEREOF OR THEREOF.

(c) EACH RELEASING PARTY ACKNOWLEDGES THAT IT MAY HEREAFTER DISCOVER FACTS
DIFFERENT FROM OR IN ADDITION TO THOSE NOW KNOWN OR BELIEVED TO BE TRUE WITH
RESPECT TO SUCH CLAIMS AND AGREES THAT THIS INSTRUMENT SHALL BE AND REMAIN
EFFECTIVE IN ALL RESPECTS NOTWITHSTANDING ANY SUCH DIFFERENCES OR ADDITIONAL
FACTS. THIS RELEASE SHALL BE AND REMAIN IN FULL FORCE AND EFFECT NOTWITHSTANDING
THE DISCOVERY BY ANY RELEASING PARTY AFTER THE DATE HEREOF (I) OF ANY NEW OR
ADDITIONAL CLAIM AGAINST ANY RELEASEE, (II) OF ANY NEW OR ADDITIONAL FACTS IN
ANY WAY RELATING TO THIS RELEASE, (III) THAT ANY FACT RELIED UPON BY IT WAS
INCORRECT, OR (IV) THAT ANY REPRESENTATION OR WARRANTY MADE BY ANY RELEASEE WAS
UNTRUE OR THAT ANY RELEASEE CONCEALED ANY FACT, CIRCUMSTANCE OR CLAIM RELEVANT
TO A RELEASING PARTY’S EXECUTION OF THIS RELEASE. EACH RELEASING PARTY
UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT THE RELEASE SET FORTH ABOVE MAY BE
PLEADED AS A FULL AND COMPLETE DEFENSE AND MAY BE USED AS A BASIS FOR AN
INJUNCTION AGAINST ANY ACTION, SUIT OR OTHER PROCEEDING WHICH MAY BE INSTITUTED,
PROSECUTED OR ATTEMPTED IN BREACH OF THE PROVISIONS OF SUCH RELEASE.

[Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

 

GENERAL NUTRITION CENTERS, INC., as the ABL Administrative Borrower By:  

                                                                       

Name: Title: GNC CORPORATION, as the Parent By:  

     

Name: Title: [●], as a Guarantor By:  

     

Name: Title:

[Signature Page to Second Amendment to GNC ABL Credit Agreement]



--------------------------------------------------------------------------------

[Lender Signature Block], as a Lender By:  

                                                                           

  Name:   Title:

[Signature Page to Second Amendment to GNC ABL Credit Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed: JPMORGAN CHASE BANK, N.A., as the Administrative Agent
By:  

                                      

Name: Title:

[Signature Page to Second Amendment to GNC ABL Credit Agreement]